Hall, Justice.
Oscar V. Carter appeals his conviction and life sentence for the murder of Diane Stephens.
1. Appellant contends that the trial court erred in overruling his motion for mistrial because of evidence introduced by the state which put his character in issue. The evidence related to pills and a syringe found at appellant’s premises and photographs depicting this evidence. Prior to the motion for mistrial, the state had already withdrawn the evidence stating that it had been offered only to show the condition of the deceased at the *696time of the shooting. After the motion for mistrial, the state offered to stipulate to the court in the presence of the jury that the pills and syringe were not the appellant’s property but were only offered to show the deceased’s condition. Appellant never requested that the stipulation be made. The trial court ruled that the appellant’s character had not been put in issue by this evidence and denied the motion for mistrial. We affirm. Whippler v. State, 218 Ga. 198 (126 SE2d 744) (1962).
Submitted November 3, 1978
Decided December 5, 1978.
August F. Siemon, for appellant.
Dewey Hayes, District Attorney, Arthur K. Bolton, Attorney General, Mary Beth Westmoreland, for appellee.
2. The trial court did not err in allowing a police officer to testify as to his opinion that the substance on a washcloth found at the scene looked like blood. Wimis v. State, 216 Ga. 350 (116 SE2d 547) (1960).
3. The evidence is sufficient to support the verdict of guilty.

Judgment affirmed.


All the Justices concur.